Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT D.(II) AMENDMENT TO INVESTMENT MANAGEMENT AGREEMENT Effective November 1, 2008 Pursuant to the Investment Management Agreement between Hartford Investment Financial Services, LLC, (HIFSCO) and The Hartford Mutual Funds II, Inc. dated February 19, 2002, (the Agreement), is hereby amended as follows: In Section 7 of the Agreement, the fee schedule for the Portfolios is restated as follows: Growth Fund Net Asset Value Annual Rate On first $100 million 0.900% On next $150 million 0.800% On next $4.75 billion 0.700% On next $5 billion 0.6975% Over $10 billion 0.695% Growth Opportunities Fund Net Asset Value Annual Rate On first $100 million 0.900% On next $150 million 0.800% On next $4.75 billion 0.700% On next $5 billion 0.6975% Over $10 billion 0.695% SmallCap Growth Fund Net Asset Value Annual Rate On first $100 million 0.900% On next $150 million 0.800% On next $250 million 0.700% On next $4.5 billion 0.650% On next $5 billion 0.630% Over $10 billion 0.620% Tax-Free Minnesota Fund Net Asset Value Annual Rate On first $500 million 0.500% On next $4.5 billion 0.450% On next $5 billion 0.430% Over $10 billion 0.420% Tax-Free National Fund Net Asset Value Annual Rate On first $500 million 0.500% On next $4.5 billion 0.450% On next $5 billion 0.430% Over $10 billion 0.420% U.S. Government Securities Fund Net Asset Value Annual Rate On first $500 million 0.550% On next $4.5 billion 0.500% On next $5 billion 0.480% Over $10 billion 0.470% Value Opportunities Fund Net Asset Value Annual Rate On first $100 million 0.800% On next $150 million 0.750% On next $4.75 billion 0.700% On next $5 billion 0.6975% Over $10 billion 0.695% HARTFORD INVESTMENT FINANCIAL SERVICES, LLC THE HARTFORD MUTUAL FUNDS II, INC. By: /s/Robert Arena Robert Arena Manager, Senior Vice President/ Business Line Principal By: /s/Robert Arena Robert Arena Vice President
